THE STATE OF TEXAS
                                         MANDATE
TO THE 18TH DISTRICT COURT OF JOHNSON COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 15th
day of September, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

 L.T. Etchison, Jr., Appellant                                No. 06-15-00134-CR

                    v.                                        Trial Court No. F48379

 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, L.T. Etchison, Jr., has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 10th day of November, A.D. 2015.

                                                               DEBRA K. AUTREY, Clerk